Citation Nr: 1740420	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-16 079	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis and rhinitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to September 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded the Veteran's service connection claim for sleep apnea for further evidentiary development in July 2014 and April 2017.  The Board additionally disposed of multiple other claims on appeal in those decisions, and other claims on appeal were granted in full prior to the April 2017 decision.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has been afforded two VA examinations in an effort to obtain an adequate opinion with respect to the nature and etiology of his claimed sleep apnea.  In both examination reports, the VA examiners provided negative etiology opinions with respect to the relationship between the Veteran's sleep apnea and his active service.  Notably, however, following the most recent examination, in May 2017, the Veteran and his wife submitted statements in support of his claim in which they described certain symptoms that he suffered during his active service that may be indicative of sleep apnea.  The VA examiners did not have the benefit of considering these contentions.

Additionally, the Veteran's representative has contended that his sleep apnea may alternatively have been incurred as secondary to service-connected rhinitis and/or sinusitis.  A VA opinion is also warranted to address this contention.   

The VA examination reports indicate that the Veteran's sleep apnea was diagnosed via a private sleep study conducted at Mary Washington Hospital in December 2008.  A copy of this private sleep does not appear to have been associated with the claims file.  The records of the Veteran's treatment for sleep apnea, including the December 2008 sleep study, should also be requested.  If the Board is in error that this document is missing from the claims file, the Board apologizes for the error, and requests that the AOJ indicate the location of this document in a memorandum to the file.

Accordingly, this appeal is REMANDED for the following action:

1.  After obtaining authorization from the Veteran, request copies of all records of his treatment for sleep apnea, to specifically include a December 2008 sleep study report, from Mary Washington Hospital, and from any other private provider identified by the Veteran.  If the Board is in error that this document is missing from the claims file, the Board apologizes for the error, and requests that the AOJ indicate the location of this document in a memorandum to the file.

2.  Then, request an opinion from an appropriate specialist physician as to the etiology of the Veteran's sleep apnea.  The physician should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The physician is asked to provide opinions as to the following:

A)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset during active service or is related to any in-service disease, event, or injury?

In providing this opinion, the physician must specifically address the Veteran's and his wife's lay reports indicating that he suffered from symptoms that may be indicative of sleep apnea beginning in the late 1980s and early 1990s, including day-time somnolence and stopping breathing during sleep, during his active service.  

B)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused by service-connected sinusitis and/or rhinitis?  

C)  If it is not at least as likely as not that sleep apnea is caused by service-connected sinusitis and/or rhinitis, is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea has been aggravated by service-connected sinusitis and/or rhinitis?  

(If aggravation is found, the physician should attempt to establish a baseline level of severity of the diagnosed sleep apnea prior to aggravation by the service-connected sinusitis and/or rhinitis.)

In providing these opinions on secondary service connection, the physician must address contentions raised by the Veteran's representative in the July 2017 Informal Hearing Presentation. 

The physician must provide reasons for all opinions and conclusions reached, and cite the objective medical findings leading to the conclusions.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


